Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 
Claim status
	Claims 19-33 and 35-40 are examined.
	Claims 19 and 40 have been amended.
	
Withdrawn rejections
	The rejection of claim 40 under 35 USC 101 is withdrawn in light of amendments made by the applicant. 	
	The rejection of claims 19-33 and 35-40 under 35 USC 112b is withdrawn in light of amendments made by the applicant. 
The rejection of claims 19-33 and 35-40 under 35 USC 112a is withdrawn in light of amendments made by the applicant. 
	The rejection of claims 19-21, 29 and 39-40 under 35 USC 102(a)(2) is withdrawn in light of amendments made by the applicant. 
The rejection of claims 19-21, 29-33 and 35-40 under 35 USC 103 is withdrawn in light of amendments made by the applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 31-33 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 refers to “the change in the activity or stability of the protein…[of claim 19]” but this limitation has been deleted in the amended version of claim 19. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Syngenta (US 9,677,082) or, in the alternative, under 35 U.S.C. 103 as obvious over Syngenta.
Claim 19 includes a method for producing a plant, the method includes mutagenizing plant cells, regenerating plants from the mutagenized plant cells and identifying the regenerated plant which has at least one mutation in an endogenous DNA sequence. One embodiment is that SEQ ID NO: 10 is identified. The method further requires that the mutation results in the induction capability of a haploid inducer be increased by at least 0.2% compared to a wild-type plant. The specification provides that SEQ ID NO: 10 is the cDNA of a maize patatin phosphorylase gene from B73, named GRMZM2G471240 (Table 1).
One embodiment, (ii) of claim 30 requires that the identifying step of claim 19 detects haploid inducer capability of the regenerated plant. 
Regarding claim 19, Syngenta provides a method for the production of a haploid inducer maize plant encompassing the steps of mutagenizing plant cells, regenerating a plant from said mutagenized plant cells, and detecting a mutation. Syngenta discloses that a four-nucleotide insertion, frameshift mutation in gene GRMZM2G471240 is found in haploid inducing varieties which is not found in non-haploid inducing varieties (column 19, paragraph 5). Syngenta discloses that haploid-inducer variety RWS possesses the frameshift mutation in gene GRMZM2G471240 while non-inducer variety B73 does not (Table bridging columns 50-51). The applicant discloses that SEQ ID NO: 10 is from B73; however, SEQ ID NO: 10 shares 100% identity with SEQ ID NO: 33 of Syngenta (see alignment below). Syngenta discloses making a new haploid-inducer plant with a silenced patatin-like phospholipase encoded by SEQ ID NO: 33 which provides haploid induction in the new plant (column 3, first full paragraph, entire paragraph). While Syngenta does not teach having actively induced mutagenesis, plant cells possessing the GRMZM2G471240 gene possessing a frame-shift mutation would have necessarily been mutagenized. The Applicant does not claim specific limitations to mutagenesis which would exclude this interpretation of RWS as disclosed by Syngenta having been mutagenized, nor does the Applicant provide a special definition in the Specification. 
Regarding the identification step of claims 19 and 30, Syngenta discloses the detection of GRMZM2G471240 to identify the presence of the haploid inducing trait (column 6, first paragraph).
Claims 20-21 require the method of claim 19, wherein the change is detected in pollen.
Regarding claims 20-21, Syngenta discloses detecting the above-described mutation in pollen; that the mutant phosphorylase gene is pollen-specific (column 5, lines 6-14). 
Claim 22 requires that the identified plant comprises the mutation in the regulatory sequence of the endogenous DNA sequence. Claim 23 requires that the mutation of claim 22 is the deletion or addition of a nucleotide. Claim 24 requires that the regulatory sequence of the endogenous DNA sequence of claim 22 is a promoter. Claim 25 requires the promoter of claim 24 comprises a modification in a cis-regulatory element. Claim 26 requires that the activity of the promoter of claim 25 is altered. Claim 27 requires that the activity of the promoter of claim 26 is increased. Claim 28 requires that the activity of the promoter of claim 26 is decreased.
Because claims 22-28 are dependent on detection of SEQ ID NO: 10, they are interpreted as having been met if SEQ ID NO: 10 is detected. SEQ ID NO: 10 shares 100% identity with SEQ ID NO: 33 of Syngenta (see alignment below). 
Claim 29 requires that the mutant sequence of claim 19 has at least one exchange, addition or deletion of at least one nucleotide leading to an amino acid exchange in the encoded protein, altering the activity of the protein.
Regarding claim 29, wherein the at least one mutation is a deletion of at least one nucleobase in the encoding region of the endogenous DNA sequence leading to an amino acid exchange in the encoded protein producing an alteration in the activity of the protein compared to the wild-type protein, Syngenta provides the inducer varieties’ mutant phosphorylase gene comprises a four nucleobase-long insertion, which causes a frame shift, thus resulting in the exchange of 20 amino acids and a premature stop codon when compared to the GRMZM2G471240 patatin phosphorylase gene of non-inducer variety B73 (column 20, lines 26-40).
Claim 39 is drawn to a plant or plant part produced according to the method of claim 19.
Claim 40 is drawn to a descendant of the plant of claim 39 comprising the mutation.
Regarding claims 39 and 40, Syngenta provides plants produced by the method of claim 19 and progeny which would have the mutation (abstract).
As evidenced by the sequence alignment below, instant SEQ ID NO: 10 is 100% identical to SEQ ID NO: 33 of Syngenta.  
RESULT 3
US-14-212-504A-33
; Sequence 33, Application US/14212504A
; Publication No. US20170067067A1
; GENERAL INFORMATION
;  APPLICANT: Syngenta
;  APPLICANT:Syngenta Participations
;  APPLICANT:Kelliher , Timothy
;  APPLICANT:Chintamanani, Satya
;  APPLICANT:Delzer, Brent
;  APPLICANT:Nuccio, Michael L
;  APPLICANT:Dietrich, Robert Arthur
;  APPLICANT:Kadaru, Suresh Babu
;  APPLICANT:Warner, Todd Lee
;  APPLICANT:Bullock, William Paul
;  TITLE OF INVENTION: HAPLOID INDUCTION COMPOSITIONS AND METHODS FOR USE THEREFOR
;  FILE REFERENCE: 80225
;  CURRENT APPLICATION NUMBER: US/14/212,504A
;  CURRENT FILING DATE: 2014-03-14
;  PRIOR APPLICATION NUMBER: US 61/852428
;  PRIOR FILING DATE: 2013-03-15
;  NUMBER OF SEQ ID NOS: 66
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 33
;  LENGTH: 1452
;  TYPE: DNA
;  ORGANISM: Zea mays
US-14-212-504A-33

  Query Match             100.0%;  Score 1284;  DB 63;  Length 1452;
  Best Local Similarity   100.0%;  
  Matches 1284;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCGAGCTACTCGTCGCGGCGTCCATGCAATACCTGTAGCACGAAGGCGATGGCCGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         91 ATGGCGAGCTACTCGTCGCGGCGTCCATGCAATACCTGTAGCACGAAGGCGATGGCCGGG 150

Qy         61 AGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGACGGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        151 AGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGACGGC 210

Qy        121 GGCGGCGTCCGGGGTCTCATCCCGGGAACCATCCTCGCCTTCCTGGAGGCCAGGCTGCAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        211 GGCGGCGTCCGGGGTCTCATCCCGGGAACCATCCTCGCCTTCCTGGAGGCCAGGCTGCAG 270

Qy        181 GAGCTGGACGGACCGGAGGCGAGGCTGGCGGACTACTTCGACTACATCGCCGGAACCAGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        271 GAGCTGGACGGACCGGAGGCGAGGCTGGCGGACTACTTCGACTACATCGCCGGAACCAGC 330

Qy        241 ACCGGCGGTCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAAGCGGCCTCTCTAC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        331 ACCGGCGGTCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAAGCGGCCTCTCTAC 390

Qy        301 GCTGCCAAGGACATCAACCACTTTTACATGCAGAACTGCCCGCGCATCTTTCCTCAGAAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        391 GCTGCCAAGGACATCAACCACTTTTACATGCAGAACTGCCCGCGCATCTTTCCTCAGAAG 450

Qy        361 AGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAAGTACAACGGCAAGTGCATG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        451 AGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAAGTACAACGGCAAGTGCATG 510

Qy        421 CGCAGCCTGATTAGGAGCATCCTCGGCGAGACGAGGGTAAGCGAGACGCTGACCAACGTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        511 CGCAGCCTGATTAGGAGCATCCTCGGCGAGACGAGGGTAAGCGAGACGCTGACCAACGTC 570

Qy        481 ATCATCCCTGCCTTCGACATCAGGCTGCTGCAGCCTATCATCTTCTCTACCTACGACGCC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        571 ATCATCCCTGCCTTCGACATCAGGCTGCTGCAGCCTATCATCTTCTCTACCTACGACGCC 630

Qy        541 AAGAGCACGCCTCTGAAGAACGCTCTGCTCTCGGACGTGTGCATTGGCACGTCCGCCGCG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        631 AAGAGCACGCCTCTGAAGAACGCTCTGCTCTCGGACGTGTGCATTGGCACGTCCGCCGCG 690

Qy        601 CCGACCTACCTCCCGGCGCACTACTTCCAGACTGAAGACGCCAACGGCAAGGAGCGCGAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        691 CCGACCTACCTCCCGGCGCACTACTTCCAGACTGAAGACGCCAACGGCAAGGAGCGCGAA 750

Qy        661 TACAACCTCATCGACGGCGGTGTGGCGGCCAACAACCCGACGATGGTTGCGATGACGCAG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        751 TACAACCTCATCGACGGCGGTGTGGCGGCCAACAACCCGACGATGGTTGCGATGACGCAG 810

Qy        721 ATCACCAAAAAGATGCTTGCCAGCAAGGACAAGGCCGAGGAGCTGTACCCAGTGAAGCCG 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        811 ATCACCAAAAAGATGCTTGCCAGCAAGGACAAGGCCGAGGAGCTGTACCCAGTGAAGCCG 870

Qy        781 TCGAACTGCCGCAGGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCCGAGCAGGGC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        871 TCGAACTGCCGCAGGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCCGAGCAGGGC 930

Qy        841 CTCTACACGGCGCGGCAGTGCTCCCGGTGGGGTATCTGCCGGTGGCTCCGCAACAACGGC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        931 CTCTACACGGCGCGGCAGTGCTCCCGGTGGGGTATCTGCCGGTGGCTCCGCAACAACGGC 990

Qy        901 ATGGCCCCCATCATCGACATCTTCATGGCGGCCAGCTCGGACCTGGTGGACATCCACGTC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        991 ATGGCCCCCATCATCGACATCTTCATGGCGGCCAGCTCGGACCTGGTGGACATCCACGTC 1050

Qy        961 GCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTGCGCATCCAGGACAACTCG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1051 GCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTGCGCATCCAGGACAACTCG 1110

Qy       1021 CTCCGTGGCGCCGCGGCCACCGTGGACGCGGCGACGCCGGAGAACATGCGGACGCTCGTC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1111 CTCCGTGGCGCCGCGGCCACCGTGGACGCGGCGACGCCGGAGAACATGCGGACGCTCGTC 1170

Qy       1081 GGGATCGGGGAGCGGATGCTGGCACAGAGGGTGTCCAGGGTCAACGTGGAGACAGGGAGG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1171 GGGATCGGGGAGCGGATGCTGGCACAGAGGGTGTCCAGGGTCAACGTGGAGACAGGGAGG 1230

Qy       1141 TACGAACCGGTGACTGGCGAAGGAAGCAATGCCGATGCCCTCGGTGGGCTCGCTAGGCAG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1231 TACGAACCGGTGACTGGCGAAGGAAGCAATGCCGATGCCCTCGGTGGGCTCGCTAGGCAG 1290

Qy       1201 CTCTCCGAGGAGAGGAGAACAAGGCTCGCGCGCCGCGTCTCTGCCATCAACCCAAGAGGC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1291 CTCTCCGAGGAGAGGAGAACAAGGCTCGCGCGCCGCGTCTCTGCCATCAACCCAAGAGGC 1350

Qy       1261 TCTAGATGTGCGTCGTACGATATC 1284
              ||||||||||||||||||||||||
Db       1351 TCTAGATGTGCGTCGTACGATATC 1374
Therefore, claims 19-30 and 39-40 are anticipated or alternatively, made obvious over Syngenta.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Syngenta (US 9,677,082) as applied to claim 19-21, 29-30 and 39-40 above, and further in view of Syngenta.
An embodiment of claim 30-31 and 33 requires the method of claim 19 wherein the detection of a mutant DNA sequence in an inducer variety is accomplished through the use of DNA primer pairs via PCR, wherein said primers detect the presence of at least one mutant sequence present in a haploid inducer but absent in a non-inducer, wherein KASPar or TaqMan markers are used. 
Claim 32 requires the method of claim 31 wherein RT-PCR is used. 
Claim 35 requires the method of claim 30 wherein the sample for mutant detection is pollen. 
Claim 36 requires the method of claim 31 wherein the DNA primers comprise a sequence which detect a modification of a phospholipase gene. 
Claim 37 requires the method of claim 31 wherein the DNA primers are specific for a target gene.
Claim 38 requires the method of claim 31 wherein the mutation is a point mutation.
Syngenta provides the use of PCR primers to detect the inducer varieties’ mutant phosphorylase gene (column 57, line 9 through column 58, line 44); wherein said mutant comprises a four-nucleotide-long insertion, which causes a frame shift, thus resulting in the exchange of 20 amino acids and a premature stop codon when compared to the GRMZM2G471240 patatin phosphorylase gene of non-inducer variety B73 (column 20, lines 26-40). Syngenta provides that “molecular marker” refers to an identifiable position on a DNA molecule (column 14, paragraph 2); thus, the use of said DNA primer used to identify a mutation in GRMZM2G471240 encompasses the use of a molecular marker. Syngenta discloses the detection of the allele associated with haploid induction can be used in a plant cell (column 5, last paragraph), which includes pollen (paragraph bridging columns 16 and 17). Regarding the limitations of claims 33, 36 and 38, which require different types of mutations to be detected, it is noted that these claims are dependent on the sequence of claim 19, and therefore detection of SEQ ID NO: 10 is interpreted as an embodiment of these claims.
Syngenta suggests the use of KASPar or TaqMan marker assays, per column 37, lines 52-64. Syngenta discloses detecting the above described mutation in pollen; that the mutant phosphorylase gene is pollen-specific (column 5, lines 6-14). 
It would have been obvious to one of ordinary skill in the art to utilize the PCR-mediated method to identify mutant DNA sequence polymorphisms in maize inducer lines which are not present in maize non-inducer lines such as B73, as taught by Syngenta; and to modify that method by incorporating functionally equivalent KASPar or TaqMan marker assays as suggested by Syngenta (column 37, lines 52-64).
Further, it would have been obvious to use any functionally equivalent known method of PCR including RT-PCR. In addition, it would have been obvious to identify other transposon-mediated mutations or point mutations in any gene from maize inducer lines, when compared with the corresponding gene in non-inducer lines such as B73. Transposon-mediated mutations or point mutations would have been functional equivalents well-known in the art.
Accordingly, claims 19-21, 29-33 and 35-40 are rejected under 35 U.S.C. 103 as being obvious in view of the teachings and suggestions of Syngenta (US 9,677,082).


Conclusion
Claims 19-33 and 35-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663